Case: 21-60688     Document: 00516436515         Page: 1     Date Filed: 08/17/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 17, 2022
                                  No. 21-60688
                                                                        Lyle W. Cayce
                                                                             Clerk

   Olecia James,

                                                           Plaintiff—Appellant,

                                       versus

   The Cleveland School District; Dr. Lisa Bramuchi, in her
   individual and official capacity; Dr. Randy Grierson, in his individual
   and official capacity; Dr. Jacqueline Thigpen, in her individual and
   official capacity; Richard Boggs, in his individual and official capacity;
   Todd Fuller, in his individual and official capacity; Dr. Chresteen
   Seals, in her individual and official capacity; Tonya Short, in her
   individual and official capacity; George Evans, in his individual and
   official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:19-CV-66


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Olecia James was a model student with reason to hope she would
   graduate second in her high school class. But, as the result of a longstanding
   desegregation decree, her high school was consolidated with another school
Case: 21-60688      Document: 00516436515          Page: 2    Date Filed: 08/17/2022




                                    No. 21-60688


   before her senior year. This reshuffled the class rankings, and James ended
   up third. She sued school officials, alleging she had been denied due process
   of law under the Fourteenth Amendment. The district court correctly
   dismissed her claims. James alleges only a property interest, but she has no
   such interest in her class ranking or in the points awarded for her courses.
   This defeats both her procedural and substantive due process claims.
          That James did not end up class salutatorian may seem unfair. It was
   surely disappointing. But it was not unconstitutional.
          We affirm the district court’s judgment.
                                         I.
          Based on a fifty-year-old desegregation consent decree, a federal judge
   ordered the consolidation of Cleveland, Mississippi’s two high schools—
   East Side High School (“ESHS”) and Cleveland High School (“CHS”). See
   Cowan v. Bolivar Cnty. Bd. of Educ., 186 F. Supp. 3d 564, 621 (N.D. Miss.
   2016); Cowan v. Bolivar Cnty. Bd. of Educ., No. 2:65-CV-31 (N.D. Miss. July
   22, 1969). Olecia James, a displaced rising senior at ESHS, enrolled in the
   newly opened Cleveland Central High School (“CCHS”). James was by any
   metric a model student. She played basketball, participated in mock trial, and
   was elected homecoming queen. She also excelled academically, contending
   for valedictorian and salutatorian. But the consolidation made the race tighter
   than usual, with more students now vying for fewer honors.
          To complicate matters, the consolidated high schools had both failed,
   at times, to follow the Cleveland School District’s handbook when awarding
   course credit and quality points for the preceding three years. The handbook
   designated each course as “regular” (4 points), “accelerated” (5 points), or
   “advanced” (6 points) based on the course’s rigor. Due to slipups in a
   handful of courses, CCHS seniors with identical grades in identical courses
   had received different quality points on their transcripts. That error bled over




                                          2
Case: 21-60688     Document: 00516436515          Page: 3   Date Filed: 08/17/2022




                                   No. 21-60688


   into the class ranking, where even a minor quality point discrepancy
   reshuffled the rank and, ultimately, who would receive graduation honors.
          Weeks before graduation, Superintendent Jacqueline Thigpen and
   Assistant Superintendent Lisa Bramuchi diagnosed the problem and, in the
   interest of fairness, set out to align all transcripts with the handbook
   retrospectively. CCHS counselors independently reviewed each senior’s
   transcript and flagged any errors. The District then altered the transcripts
   (including James’s) to match the handbook and distributed the updated
   transcripts to CCHS seniors, who could dispute any discrepancies.
          James and her family were understandably caught off guard by her
   altered quality point average. The next day, they met with Thigpen, who
   vowed to restore James’s quality points, though her transcript would be
   inconsistent with the handbook. James and her family also met with CCHS
   Principal Randy Grierson and appeared at the regular school board meeting
   to complain about the unfairness of last-minute transcript changes. After the
   meetings, James received an updated transcript, which credited her with the
   quality points her family had requested.
          Two days later, Thigpen backtracked again after meeting with another
   disgruntled parent. This time her decision was final: all CCHS seniors would
   receive the same credit and weight for identical courses, consistent with the
   handbook. James’s transcript was again altered. Thigpen deemed it the
   fairest outcome for a bad situation. The District printed the updated
   transcripts and distributed them to all CCHS seniors.
          Once teachers finalized spring grades, Principal Grierson announced
   the final class rankings. K.B., a black female from ESHS, graduated
   valedictorian. W.M., a white male from CHS, ranked second. James, a black
   female, finished third. James contested her rank, but Thigpen and Bramuchi
   claimed they could not alter the course weights against the handbook.




                                         3
Case: 21-60688      Document: 00516436515          Page: 4   Date Filed: 08/17/2022




                                    No. 21-60688


          James sued Bramuchi, Thigpen, Grierson, the District, and the school
   board members under 42 U.S.C. § 1983, alleging a conspiracy to strip her of
   salutatorian honors in violation of Mississippi law as well as her federal due-
   process and equal-protection rights. Invoking qualified immunity, the
   defendants moved for summary judgment, which the district court granted
   in their favor. James v. Cleveland Sch. Dist., No. 4:19-CV-66-DMB-RP, 2021
   WL 3277239, at *1 (N.D. Miss. July 30, 2021). The court found no
   constitutional violation, reasoning in a meticulous opinion that James
   produced no evidence that she was deprived of quality points (due process),
   nor that the calculation had any discriminatory effect or purpose (equal
   protection). Id. at *13–22. James timely appealed, preserving only her
   procedural and substantive due process claims against school officials
   Thigpen, Bramuchi, and Grierson.
                                        II.
          We review summary judgments de novo. Patel v. Tex. Tech Univ., 941
   F.3d 743, 747 (5th Cir. 2019); Fed. R. Civ. P. 56(a). Because the officials
   invoked qualified immunity, James bore the burden “to show that the
   defense is not available, though we still draw all inferences in [her] favor.”
   Wilson v. City of Bastrop, 26 F.4th 709, 712 (5th Cir. 2022) (cleaned up).
   Government officials merit qualified immunity unless (1) they “violated a
   statutory or constitutional right of the plaintiff” and (2) “the right was
   clearly established at the time of the violation.” Dyer v. Houston, 964 F.3d
   374, 380 (5th Cir. 2020) (citation omitted).
                                        III.
          James contends the school officials violated her rights under the Due
   Process Clause of the Fourteenth Amendment, which provides that “[n]o
   State shall . . . deprive any person of life, liberty, or property, without due
   process of law.” U.S. Const. amend. XIV, § 1. Her due process claims




                                         4
Case: 21-60688        Document: 00516436515              Page: 5      Date Filed: 08/17/2022




                                         No. 21-60688


   come in two varieties—“procedural” and “substantive”—which we
   address separately. See generally United States v. Salerno, 481 U.S. 739, 746
   (1987) (distinguishing the two concepts) (citations omitted).
                                              A.
           First, the procedural variety. A procedural due process claim turns on
   “‘(1) whether there exists a liberty or property interest which has been
   interfered with by the State,’ and (2) ‘whether the procedures attendant
   upon that deprivation were constitutionally sufficient.’” Richardson v. Tex.
   Sec’y of State, 978 F.3d 220, 228–29 (5th Cir. 2020) (quoting Ky. Dep’t of
   Corr. v. Thompson, 490 U.S. 454, 460 (1989)). Without a cognizable interest
   in liberty or property, “there is nothing subject to Due Process protections
   and our inquiry ends.” Hampton Co. Nat. Sur., LLC v. Tunica County, 543
   F.3d 221, 225 (5th Cir. 2008) (citation omitted). James claims only a property
   interest. Namely, she asserts an interest in “continued receipt of an
   education pursuant to the rules adopted by the school board as well as the
   laws the Mississippi Legislature adopted to govern public schools in this
   state.” 1
           The district court assumed James had a cognizable property interest.
   Specifically, the court assumed James alleged a property interest in two
   “aspect[s]” of her public education—rules on class rankings and rules
   assigning quality points to specific courses, both contained in the school’s
   curriculum guide for James’s graduating year. Based on those assumptions,
   the court engaged in a detailed analysis and found James had not been


           1
             To the extent James claims a protected interest based on the District’s altering
   other students’ transcripts, she can have no property interest in the benefit or punishment
   of a third party. See Planned Parenthood of Greater Tex. Fam. Plan. & Preventative Health
   Servs., Inc. v. Kauffman, 981 F.3d 347, 356–57 (5th Cir. 2020) (citing O’Bannon v. Town Ct.
   Nursing Ctr., 447 U.S. 773, 785 (1980)).




                                               5
Case: 21-60688      Document: 00516436515          Page: 6   Date Filed: 08/17/2022




                                    No. 21-60688


   deprived of either interest because the school calculated her rank and quality
   points correctly. While we respect the court’s meticulous analysis (and see
   no reason to doubt its correctness), the court’s threshold assumption that
   James had a cognizable property interest was unwarranted.
          “[W]hether a state-created property interest ‘rises to the level’ of a
   constitutionally-protected interest is a matter of federal constitutional law.”
   Wigginton v. Jones, 964 F.3d 329, 336 (5th Cir. 2020) (quoting Town of Castle
   Rock v. Gonzales, 545 U.S. 748, 757 (2005)). By establishing a compulsory
   school system, a state creates a property interest in “entitlement to a public
   education . . . protected by the Due Process Clause.” Goss v. Lopez, 419 U.S.
   565, 574 (1975). Accordingly, a student may not be expelled or suspended
   from a public school “without adherence to the minimum procedures
   required by that Clause.” Id. at 574. Applying Goss, our cases have explained
   that due process is triggered only by “a student’s ‘total exclusion from the
   educational process.’” Swindle v. Livingston Par. Sch. Bd., 655 F.3d 386, 401
   (5th Cir. 2011) (quoting Goss, 419 U.S. at 576). Thus, a student must receive
   due process before being denied state-guaranteed access to an alternative
   education, ibid., or before being suspended from school for ten days, Harris
   ex rel. Harris v. Pontotoc Cnty. Sch. Dist., 635 F.3d 685, 690 (5th Cir. 2011);
   see also Nevares v. San Marcos Consol. Indep. Sch. Dist., 111 F.3d 25, 26 (5th
   Cir. 1997) (“The Supreme Court has held that the suspension from school
   without some kind of notice and hearing may violate property and liberty
   interests.” (citing Goss, 419 U.S. 565)).
          Our precedents are equally clear, however, that students lack “any
   protected interest in the separate components of the educational process.”
   Nevares, 111 F.3d at 27. This means “no protected property interest is
   implicated” when a school declines to offer a student “a particular
   curriculum” or denies “participation in interscholastic athletics.” Ibid.
   (citing Arundar v. DeKalb Cnty. Sch. Dist., 620 F.2d 493 (5th Cir. 1980);



                                          6
Case: 21-60688         Document: 00516436515               Page: 7       Date Filed: 08/17/2022




                                           No. 21-60688


   Walsh v. La. High Sch. Athletic Ass’n, 616 F.2d 152 (5th Cir. 1980)); see also
   Niles v. Univ. Interscholastic League, 715 F.2d 1027, 1031 (5th Cir. 1983) (“A
   student’s interest in participating in interscholastic athletics falls ‘outside the
   protections of due process.’” (quoting Mitchell v. La. High Sch. Athletic
   Ass’n, 430 F.2d 1155, 1158 (5th Cir. 1970))). And we have favorably cited
   sister circuit precedent holding that students lack due process interests in
   “particular incidents of education such as sports or advanced placement
   classes or attending a particular school.” Nevares, 111 F.3d at 27 (citing
   Seamons v. Snow, 84 F.3d 1226, 1234–1235 (10th Cir. 1996)). 2
           It follows that students lack due process interests in their class rank or
   in the quality points assigned to their courses. Indeed, we have already stated
   this principle in a previous (albeit unpublished) opinion rejecting a challenge
   to the same District’s policies for choosing valedictorians: “While students
   have a property interest in receiving a state-provided public education, there
   is no free-standing right to class honors.” Shepard v. Cleveland Sch. Dist., 822
   F. App’x 312, 313 (5th Cir. 2020) (per curiam) (citing Goss, 419 U.S. 565). 3


           2
             In light of that, we respectfully disagree with the district court that a student may
   have a property interest in “an aspect of her public education (rather than the education as
   a whole).” For that proposition, the court relied on our unpublished decision in Shepard,
   but as we explain below, Shepard does not support it. See Shepard v. Cleveland Sch. Dist.,
   822 F. App’x 312 (5th Cir. 2020) (per curiam). But even if it did, published decisions from
   our court reject the notion that a student has a property interest in “incidents” or
   “components” of his or her public education. See Nevares, 111 F.3d at 27 (collecting cases).
   In any event, our cases are also clear that a student’s property interest consists only in not
   being “totally excluded” from a state-created right to public education. See Swindle, 655
   F.3d at 401; see also Goss, 419 U.S. at 576.
           3
             James makes no colorable attempt to link her putative interests to any state-
   created right. For instance, she points to a statute affording “the superintendent of
   schools” the “power[], authority, and dut[y] . . . [t]o enforce . . . the courses of study
   provided by law or the rules and regulations of the State Board of Education.” Miss.
   Code Ann. § 37-9-14(2). This statute says nothing about class rank or quality points. It




                                                 7
Case: 21-60688        Document: 00516436515              Page: 8       Date Filed: 08/17/2022




                                         No. 21-60688


   Said another way: a student’s not being chosen salutatorian or not getting
   specific course points is not the “total exclusion from the educational
   process,” Swindle, 655 F.3d at 401, that would trigger due process
   safeguards.
           That is a relief. It would be a fool’s errand to try to write federal due
   process rules governing how schools should award honors or how many
   quality points an Algebra II class should get. Federal judges have no business
   constitutionalizing such matters. “If [we] wanted to do that, [we] would have
   run for school board.” Oliver v. Arnold, 19 F.4th 843, 862 (5th Cir. 2021)
   (Duncan, J., dissenting from denial of rehearing en banc). Our late colleague
   Judge Tom Reavley summed this point up perfectly:
           We recognize the importance of trust and confidence between
           students and school administrators. For that reason the student
           and parents must be treated fairly and given the opportunity to
           explain [their views]. But that is for [the State] and the local
           schools to do. We would not aid matters by relegating the
           dispute to federal litigation. And because the United States
           Constitution has not been offended in the present dispute, we
           retire from it.
   Nevares, 111 F.3d at 27.




   does not even apply to one of the school officials (Principal Grierson). Even as to a
   superintendent, the statute leaves her discretion over how to “enforce . . . courses of
   study,” ibid., which means the statute cannot create a property interest. See, e.g., Town of
   Castle Rock, 545 U.S. at 756 (“[A] benefit is not a protected entitlement if government
   officials may grant or deny it in their discretion.”); Baldwin v. Daniels, 250 F.3d 943, 946
   (5th Cir. 2001) (“Discretionary statutes do not give rise to constitutionally protectable
   interests.”). Finally, James fails to identify any mandatory state “rules” or “regulations”
   pertaining to class rank or course points.




                                                8
Case: 21-60688      Document: 00516436515          Page: 9    Date Filed: 08/17/2022




                                    No. 21-60688


                                         B.
          Second, James also frames her claim under “substantive” due
   process. The Supreme Court recently clarified how to assess this kind of
   claim. See Dobbs v. Jackson Women’s Health Org., 142 S. Ct. 2228 (2022). The
   “liberty” protected by the Due Process Clause of the Fourteenth
   Amendment, the Court explained, includes “two categories of substantive
   rights[:]” (1) “rights guaranteed by the first eight Amendments” and (2) “a
   select list of fundamental rights that are not mentioned anywhere in the
   Constitution.” Id. at 2246. Under either category, a right must be “deeply
   rooted in [our] history and tradition” and must be “essential to our Nation’s
   ‘scheme of ordered liberty.’” Ibid. (quoting Timbs v. Indiana, 139 S. Ct. 682,
   686 (2019); McDonald v. Chicago, 561 U.S. 742, 764, 767 (2010); Washington
   v. Glucksberg, 521 U.S. 702, 721 (1997)).
          James’s claim immediately runs aground, however, because she
   alleges only a property interest and not a liberty interest. As already
   explained, James has no cognizable property interest in the components of
   her public education. Under our precedent, this lack of a property interest
   dooms her substantive due process claim by definition. See Edionwe v. Bailey,
   860 F.3d 287, 292 (5th Cir. 2017) (“The first inquiry in every due process
   challenge—whether procedural or substantive—is whether the plaintiff has
   been deprived of a protected interest in property or liberty.”); Mahone v.
   Addicks Utility Dist. Of Harris Cnty., 836 F.2d 921, 929 n.8 (5th Cir. 1998)
   (“Since no liberty interest is alleged here, and since [Appellant’s] allegations
   of a property interest are inadequate, both [Appellant’s] procedural due
   process and substantive due process claims must fail.”).
          Despite the shortcomings of James’s theories, we underscore that
   civil rights laws continue to offer a remedy to students who may be unjustly




                                          9
Case: 21-60688        Document: 00516436515              Page: 10       Date Filed: 08/17/2022




                                          No. 21-60688


   stripped of academic or athletic honors by way of discrimination. 4 But James
   has concededly abandoned any such claim in this case.
                                               IV.
           The district court’s judgment is AFFIRMED.




           4
              See, e.g., Intervenor-Plaintiffs’ Mem. in Support of Mot. to Intervene, Tennessee
   v. U.S. Dep’t of Educ., No. 3:21-CV-308, 2021 WL 8314850 (E.D. Tenn. Oct. 4, 2021)
   (seeking to intervene on behalf of female athletes to challenge DOJ Title IX guidance and
   arguing “allowing males to compete in women’s sports takes away female roster spots and
   reduces their limited chances of receiving college scholarships”); see also Tennessee v. U.S.
   Dep’t of Educ., No. 3:21-CV-308, 2022 WL 2791450 (E.D. Tenn. July 15, 2022) (granting
   plaintiffs’ motion for preliminary injunction); Hornstine v. Township of Moorestown, 263 F.
   Supp. 2d 887, 904 (D.N.J. 2003) (declining to dismiss ADA discrimination claim when a
   special needs senior alleged stripping of valedictorian honors based on his disability).




                                                10